      Case 1:19-cv-00496-LJO-EPG Document 15-1 Filed 11/18/19 Page 1 of 5

                     INSTRUCTIONS FOR COMPLETING FORM USM-285

         After the court has issued an order granting your application to proceed without prepayment
of fees and directing that service of process be made by the United States Marshal, you must complete
an original USM-285 form for each individual defendant named in your action.

       1.      PLAINTIFF: Print your name.
       2.      COURT CASE NUMBER:              Print the complete case number listed on your
                                               complaint.
       3.      DEFENDANT: Print the name of one defendant on each separate form.
       4.      TYPE OF PROCESS: Print “Summons and Complaint.”
       5.      SERVE AT: Enter the name and address for service of one defendant on each
                                 individual USM-285 form.
       6.      SEND NOTICE OF SERVICE TO REQUESTER AT: Enter your name and mailing
               address.
       7.      NUMBER OF PROCESS TO BE SERVED WITH THIS FORM - 285:                          1.
       8.      NUMBER OF PARTIES TO BE SERVED IN THIS CASE: Enter the number of
               defendants you have named in your suit.
       9.      CHECK FOR SERVICE ON U.S.A.: Check ONLY if the defendant listed on the form
               is an entity of the U.S. Government.
       10.     Sign and date the form, check the box marked “PLAINTIFF” and enter your
               telephone number (if one is available).

9      If you are the plaintiff and are currently incarcerated, you must return the completed
       USM-285 forms to the Clerk’s Office at 2500 Tulare Street, Room 1501, Fresno, CA 93721,
       together with the following:

       1.      An original Summons for each defendant to be served;
       2.      A file-endorsed copy of the complaint to be served on each individual defendant;
       3.      A copy of the order directing service by the U.S. Marshal to be served on each
               individual defendant;
       4.      One copy of the complaint and one copy of the order directing service for the U.S.
               Marshal’s file.
       5.      The completed “Notice of Submission of Documents” form enclosed herewith.

       PLEASE NOTE that only the defendants against whom the court has determined you have a
       cognizable claim will be served.

9      If you are the plaintiff in pro per, you must return the completed USM-285 forms to the
       Clerk’s Office at 2500 Tulare Street, Room 1501, Fresno, CA 93721, together with the
       following:

       1.      An original Summons for each defendant to be served;
       2.      A copy of each summons to be served on each individual defendant;
       3.      A copy of the complaint to be served on each individual defendant;
       4.      A copy of the order directing service by the U.S. Marshal to be served on each
               individual defendant;
       5.      One copy of each summons, one copy of the complaint and one copy of the order
               directing service for the U.S. Marshal’s file.
        Case 1:19-cv-00496-LJO-EPG Document 15-1 Filed 11/18/19 Page 2 of 5
E f f e c t i v e 1 2 / 05 for Non-P Cases




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF CALIFORNIA


                                                  ,    )
                                                       )
                       Plaintiff(s),                   )     No. 1:___-cv-______________
                                                       )
vs.                                                    )
                                                       )     NOTICE OF SUBMISSION
                                                  ,    )     OF DOCUMENTS
                                                       )
                       Defendant(s).                   )
                                                       )


           Plaintiff hereby submits the following documents in

compliance with the court's order filed __________________.

                       ______                completed USM-285 forms

                       ______                copies of the complaint/amended complaint

                       ______                completed Summons forms



DATED:_______________                                  __________________________
                                                       Signature of Plaintiff



TO BE COMPLETED BY THE CLERK:

The above documents were forwarded to U.S. Marshal



on:_____________________ by ___________________________________.
                       Date                                      Deputy Clerk
   Case 1:19-cv-00496-LJO-EPG Document 15-1 Filed 11/18/19 Page 3 of 5
INSTRUCTIONS FOR SERVICE OF PROCESS BY U.S. MARSHAL

Please type or print legibly, insuring readability of all copies. DO NOT DETACH ANY
COPIES. Submit one complete set of this form (USM-285) and one copy of each writ for each
individual, company, corporation, etc., to be served or property to be seized or condemned. The
applicable fees for such service(s) (T28, USC Sec. 1921 establishes the fees for service of
process by the U.S. Marshal) may be required prior to said service.

For service of any process upon an officer or agent of the United States Government, submit a
copy of the writ and a set of Form USM-285 for each officer or agent upon whom service is
desired. Submit three (3) additional copies of the writs for service upon the Government of the
United States. The U.S. Marshal will serve one (1) upon the U.S. Attorney and will forward two
(2) to the Attorney General of the United States. (When the applicable box is checked,
completion of the final signature block by the U.S. Marshal or his Deputy always certifies
service on the U.S. Attorney and the Attorney General, regardless of whether other defendants
on the writ were served.) Failure to provide any of the copies will delay service of the writ.

Complete all entries above the double line. Mark all applicable check boxes and use the ''Special
Instructions'' to advise of any information that will assist the U.S. Marshal in expediting service.

If more than one writ and USM-285 is submitted on a single case, the U.S. Marshal will receipt
for all of them on the first USM-285. You will receive for your records the last (No. 5)
"Acknowledgment of Receipt" copy for all the USM-285 forms you submit. When the writ is
served, you will receive the No. 3 Notice of Service copy. This copy will be identical to the
return to the Clerk of the Court.

Upon completion of all services (if the Marshals fees were not requested or tendered in advance
or if additional fees are indicated), you will receive a ''Billing Statement'' (copy 4 of USM-285)
from the United States Marshal. (NOTE: Copy 4 should be returned, by you, to the U.S.
Marshal, together with your payment of the amount owed.

Additional supplies of the USM-285 may be obtained from the Clerk of the U.S. District Court
or U.S. Marshal, without cost.
OAO 440 (Rev. 8/01) Summons in a Civil Action
                  Case 1:19-cv-00496-LJO-EPG Document 15-1 Filed 11/18/19 Page 4 of 5
                                      UNITED STATES DISTRICT COURT
                                                  Eastern   District of   California



                                                                             SUMMONS IN A CIVIL CASE
                                 V.


                                                                   CASE NUMBER:        1:   -cv-




                   TO: (Name and address of Defendant)




         YOU ARE HEREBY SUMMONED and required to serve on PLAINTIFF’S ATTORNEY (name and address)




an answer to the complaint which is served on you with this summons, within                 21           days after service
of this summons on you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you
for the relief demanded in the complaint. Any answer that you serve on the parties to this action must be filed with the
Clerk of this Court within a reasonable period of time after service.




Marianne Matherly
CLERK                                                              DATE



(By) DEPUTY CLERK
OAO 440 (Rev. 8/01) Summons in a Civil Action
                    Case 1:19-cv-00496-LJO-EPG Document 15-1 Filed 11/18/19 Page 5 of 5
                                                                RETURN OF SERVICE
                                                                    DATE
 Service of the Summons and complaint was made by me(1)
NAME OF SERVER (PRINT)                                              TITLE


   Check one box below to indicate appropriate method of service

         G Served personally upon the defendant. Place where served:



         G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
           discretion then residing therein.
             Name of person with whom the summons and complaint were left:

         G Returned unexecuted:



         G Other (specify):




                                                           STATEM ENT OF SERVICE FEES
TRAVEL                                               SERVICES                                               TOTAL

                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                                        Date                    Signature of Server




                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
